Citation Nr: 1309729	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

Entitlement to an initial, compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1976, and from August 1979 to August 1983.   

This appeal to the Board of Veterans Appeals (Board) arose from a September 2009 rating decision in which the RO granted service connection for hemorrhoids and assigned an initial non-compensable evaluation, effective from June 2009.  The Veteran filed a Notice of Disagreement (NOD) with the assigned initial rating in December 2009.  The RO issued a statement of the case (SOC) in March 2010.  In April 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals).  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hemorrhoids, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for 60 days to allow for the presentation of additional evidence.  However, it does not appear that any such evidence was presented during that time frame.  

As will be explained further herein, a March 2013 review of the Virtual VA (VVA) paperless claims processing system reveals some additional documentation pertinent to the present appeal, which is relevant to this Remand.   

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that service connection claims for PTSD (November 2010) and gout (June 2011), as well as a service connection claim for a low back disorder requiring new and material evidence to reopen it, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); here the RO.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

The Veteran's service-connected hemorrhoids are currently assigned an initial non-compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that code, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Initially the Board observes that there are significant gaps in the evidentiary record in this case and that more recent pertinent evidence is referenced in the record.  In this regard, in his 2013 hearing testimony, the Veteran indicated that in 2011, he had undergone 2 surgical procedures for hemorrhoids, one in March and the other in April or May.  It was not clear whether these surgeries were performed by VA or a private source.  However, the Board believes that such records are indeed pertinent to this appeal and must be sought for inclusion in the record.  

In addition, it appears that the Veteran primarily receives treatment for hemorrhoids through VA.  VA records last printed on July 17, 2009 and March 25, 2010, are on file, which are current to only early July 2009.  An additional VA record of October 2009, apparently submitted by the Veteran, was added to the file in October 2009.  However, essentially it does not appear that a comprehensive request for VA treatment records dated from July 2009 forward has been made.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should request all outstanding records of VA evaluation, hospitalization and/or treatment of the Veteran's hemorrhoids dated from July 1, 2009, forward.  The Board believes that obtaining this evidence will also provide a more complete picture of the frequency, nature and severity of the symptomatology associated with the inguinal hernia.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Further, the Board observes that a VA examination pertaining to hemorrhoids was last conducted in September 2009, and that report is now several years old.  A review of the Veteran's VVA paperless file reflects that a QTC examination was conducted in December 2010, but also shows that the Veteran specifically declined a rectal examination at that time in a signed waiver, explaining that his hemorrhoids were monitored by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  That said, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as may be the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, after a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's hemorrhoids.   

In addition, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The RO's adjudication of the claim for  higher rating should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment (which appear to be from various sources including the Atlanta and New Orleans VAMCs) dated from July 1, 2009, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In this regard, the Veteran should be requested to provide as much detailed information as possible about the dates and treatment source(s) which provided care in conjunction with his two reported hemorrhoid surgeries which took place in 2011, and any such treatment/hospitalization which took place thereafter.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Once all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA examination to determine the current severity of his service-connected hemorrhoid disability.  The entire claims file, to include a complete copy of this remand, should be furnished to the examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated evaluations, studies and tests deemed necessary, including laboratory testing, should be accomplished as appropriate, and all results made available to the requesting examiner prior to the completion of his or her report,.

In the examination report, the examiner should specifically address whether the Veteran has hemorrhoids that are, mild, or are large, thrombotic, and/or irreducible, with excessive redundant tissue, and evidence frequent recurrences, or involve persistent bleeding,  secondary anemia, and/or fissures. It should also be specified whether any hemorrhoids found are internal or external.

The examiner should also identify any impact on daily activities and employment that may be attributed to the Veteran's hemorrhoid condition.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as symptoms and manifestations he is experiencing, and that his lay reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide an explanation for doing so.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above) is warranted).  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12  Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



